Citation Nr: 0639437	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-05 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The veteran requested that he be afforded a videoconference 
hearing at the time he submitted his substantive appeal.  The 
veteran was informed in March 2003 that he was required to 
waive his right to an in-person hearing prior to being 
scheduled for a video hearing.  The veteran submitted a 
waiver and was scheduled for a videoconference hearing in 
September 2004.  The veteran contacted the RO and asked that 
his conference be rescheduled at the RO in Chicago.  The 
veteran was informed in November 2004 that the 
videoconference hearing was scheduled for December 2004 in 
Chicago.  The veteran's law judge assigned to conduct the 
hearing noted in the claims file that the video hearing had 
been cancelled.  Accordingly, the veteran's request for a 
hearing is treated as withdrawn and the Board will adjudicate 
the claim based on the evidence of record.  38 C.F.R. 
§ 20.704(e) (2006).  

(A claim for entitlement to an earlier effective date for an 
increased rating for a right ankle disability is addressed in 
the remand that follows the decision below.)


FINDING OF FACT

The veteran's right ankle disability is manifested by pain 
and swelling that equates to no worse than marked limitation 
of motion.  




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent a right 
ankle disability have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was originally granted service connection for a 
right ankle disability in May 1970.  He was assigned a 
noncompensable disability rating from May 22, 1970.

The veteran filed a claim for an increased rating in July 
2001.  During the pendency of his appeal the veteran's 
disability rating was increased to 20 percent effective from 
July 31, 2001.  

The veteran was afforded a VA examination in April 2002.  The 
veteran reported that he used an ankle wrap and an orthotic 
for support.  He said the pain in his right ankle increased 
with prolonged standing.  He reported that he was not taking 
any pain medication and he said he was able to walk one or 
two miles without any limitation.  He also said he was able 
to do activities of daily living without limitation.  
Physical examination of the right ankle revealed mild 
swelling that was nonpitting on the veteran's right ankle 
compared to the left ankle.  The veteran had moderate 
tenderness to deep palpation in the lateral aspect of his 
right ankle and over the plantar aspect of the right foot 
from the longitudinal arch up into the heel.  With the ankles 
in neutral position there was no evidence of joint laxity of 
the medial or lateral collateral ligament bilaterally but 
movement laterally and medially elicited pain in the right 
ankle.  The veteran was noted to have dorsiflexion of 20 
degrees without limitation bilaterally, plantar flexion of 45 
degrees without limitation bilaterally, inversion of 30 
degrees without limitation bilaterally, and eversion of 20 
degrees without limitation bilaterally.  X-rays of the right 
ankle revealed a bite-type configuration at the distal aspect 
of the first metatarsal.  

Associated with the claims file were private treatment 
reports from E. Zager, D.P.M., dated from September 2001 to 
October 2002.  In September 2001 the veteran was noted to 
have pain and swelling on palpation at the inferior aspect of 
the heel at the insertion of the plantar fascial band into 
the calcaneal tuberosity.  He was diagnosed with plantar 
fasciitis.  Orthotics were prescribed.  The veteran was 
followed for plantar fasciitis.  Dr. Zager submitted a letter 
dated in October 2002 in which he stated that the veteran's 
right foot and ankle had progressively worsened over the last 
several years requiring the use of orthoses for his right 
foot and ankle in order to ambulate with less pain and 
discomfort.  In a letter dated in November 2002 the Dr. Zager 
reported that the veteran had osteoarthritis of the subtalar 
joint of the right lower extremity.  In December 2002 the 
veteran was noted to ambulate with a slight limp.  

The veteran was afforded a VA examination in January 2003.  
Physical examination revealed 15 degrees of dorsiflexion and 
45 degrees of plantar flexion of the right ankle, both 
without pain limitation.  Inversion and eversion on the right 
was limited at 5 degrees.  There was slight soft tissue 
swelling around the lateral aspect of the right ankle 
compared to the left.  X-rays of the right ankle revealed 
some right ankle degenerative changes with narrowing of joint 
space, some osteophyte formation and evidence of old 
fracture.  The examiner diagnosed the veteran with right 
ankle strain.

The veteran was afforded a VA examination in August 2005.  
The veteran was noted to ambulate without assistive devices.  
The veteran reported pain but denied instability, weakness, 
episodes of dislocation or subluxation, or flare-ups of joint 
disease.  Physical examination revealed that the veteran 
ambulated with an antalgic gait.  Dorsiflexion was to 45 
degrees with no addition loss of motion on repetitive use.  
Plantar flexion was to 45 degrees with no addition loss of 
motion on repetitive use.  The examiner reported that there 
was no evidence of inflammatory arthritis or joint ankylosis.  
X-rays revealed mild degenerative changes of the ankles.  The 
examiner diagnosed the veteran with right ankle strain.  

The veteran was afforded a VA examination in March 2006.  The 
veteran presented with a soft brace on his right ankle.  He 
said he wore the brace when he walked.  He said his ankle 
always ached and caused him pain which was worse with 
activity.  On physical examination of the veteran's right 
ankle there was fullness over the lateral malleolus compared 
to the left ankle.  Range of motion testing revealed 
dorsiflexion to 30 degrees before pain precluded further 
flexion.  The ankle could be plantar flexed to 30 degrees 
without pain.  Mild inversion or eversion caused the veteran 
exquisite tenderness in the lateral malleolus.  It was 
impossible to invert or evert the foot more than a few 
degrees without a complaint of significant pain in the ankle.  
The examiner said that x-rays were normal but physical 
examination revealed marked difficulty with the right ankle 
and a magnetic resonance imaging (MRI) of the right ankle was 
ordered.  The MRI revealed an osteochondral defect at the 
lateral talar dome with adjacent secondary degenerative 
changes and a probable intraosseous ganglion within the 
distal fibula.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2005); 38 C.F.R. § 4.1 (2006).  Where entitlement to 
compensation has already been established and an increase in 
the assigned evaluation is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded 
history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

The veteran's right ankle disability has been rated under 
Diagnostic Code 5271, which pertains to limitation of motion 
of the ankle.  38 C.F.R. § 4.71a (2006).  The veteran is 
currently rated as 20 percent disabled.  Under Diagnostic 
Code 5271, a 10 percent rating is assignable where there is 
moderate limitation of motion, and a 20 percent rating is 
assignable where there is marked limitation of motion.  A 20 
percent rating is the maximum schedular rating available for 
an ankle disability involving loss of motion.  In evaluating 
range of motion values for the right ankle, the Board notes 
that the normal range of motion of the ankle is dorsiflexion 
from 0 to 20 degrees, and plantar flexion from 0 to 45 
degrees.  See 38 C.F.R. § 4.71, Plate II (2006).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
applicable diagnostic code, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40, 4.45 (2005).  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Such factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.

In this case, the veteran reported pain but as noted above, 
he denied instability, weakness, episodes of dislocation or 
subluxation, or flare-ups of joint disease.  The April 2002 
VA examination revealed moderate tenderness to deep palpation 
in the lateral aspect of the right ankle and over the plantar 
aspect of the right foot from the longitudinal arch up into 
the heel.  With the ankles in neutral position there was no 
evidence of joint laxity of the medial or lateral collateral 
ligament bilaterally.  Movement laterally and medially 
elicited pain in the right ankle.  Range of motion testing 
performed at the August 2005 VA examination revealed no 
additional loss of motion on repetitive use.  Dorsiflexion 
and plantar flexion was to 45 degrees with no addition loss 
of motion on repetitive use.  The examiner reported that 
there was no evidence of inflammatory arthritis or joint 
ankylosis.  At the March 2006 examination, pain precluded 
dorsiflexion beyond 30 degrees but the ankle could be plantar 
flexed to 30 degrees without pain.  Mild inversion or 
eversion caused the veteran exquisite tenderness in the 
lateral malleolus.  The chief functional loss appears to be 
pain with no significant weakness, fatigability, or 
incoordination.  Overall, the evidence is such that veteran's 
total symptomatology may be equated to no worse than "marked" 
limitation of motion.  The veteran has a limited range of 
motion, pain with motion, swelling, and soreness.  Therefore, 
a 20 percent rating is in order when consideration is given 
to the factors set forth in DeLuca and 38 C.F.R. §§ 4.40, 
4.45; Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (when a 
claimant is already receiving the maximum rating for 
limitation of motion, further consideration of DeLuca factors 
is not necessary).  

As noted above, a 20 percent rating is the highest schedular 
rating available for disabilities involving limitation of 
motion of the ankle.  An evaluation greater than 20 percent 
requires evidence of ankylosis of the ankle.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.  Diagnostic Code 5270 pertains 
to ankylosis of the ankle and a 30 percent rating would 
require evidence of ankylosis in plantar flexion between 30 
and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.

The objective findings do not support a rating higher than 20 
percent.  The 20 percent evaluation is indicative of a 
disability involving marked limitation of motion.  The 
results of the two VA examinations do not reflect any 
evidence of ankylosis.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a disability evaluation in excess of the 20 
percent granted for the veteran's right ankle disability.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002 and Supp.2005); 38 C.F.R. § 
3.102 (2006).  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected right ankle disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
the disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating for marked limitation of motion), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2005).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in October 2001.  He was 
advised to submit any evidence he had to show that his 
service-connected disability had worsened enough to warrant a 
greater evaluation.  He was also sent follow-up letters in 
March 2002, May 2003, March 2005, and August 2005 and 
informed of the status of his claim and again advised him to 
submit any evidence he had to show that his service-connected 
disability had worsened enough to warrant a greater 
evaluation.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence of which he was aware.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained private treatment reports.  The veteran was afforded 
several VA examinations during the pendency of his appeal.  
The veteran has not alleged that there is any outstanding 
evidence that would support his claim for an increased 
rating.  The Board is not aware of any such evidence.


ORDER

Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 20 percent disabling, is 
denied.  


REMAND

The veteran was granted an increased rating for his service-
connected right ankle in a rating decision dated in May 2006.  
He was assigned a 20 percent rating effective from July 31, 
2001.  

In August 2006, the veteran submitted a notice of 
disagreement with the effective date assigned for his 
service-connected right ankle disability.

There is no indication that a statement of the case (SOC) has 
been issued on the question of an earlier effective date for 
a right ankle disability.  Because the veteran has submitted 
a timely notice of disagreement, see 38 C.F.R. §§ 20.201, 
20.302 (2006), a SOC must be issued.  See Manlincon v. West, 
12 Vet. App. 328 (1999).  A SOC should be issued on the 
effective date issue unless the veteran's claim is resolved 
in some manner, such as by a favorable decision, or 
withdrawal of the notice of disagreement.

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case on the issue of entitlement to an 
earlier effective date for an increased 
rating for the service-connected right 
ankle disability.  If, and only if, a 
substantive appeal is timely filed, the 
issue should be returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
veteran. The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


